Citation Nr: 1724984	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-00 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gout.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for a bilateral foot disorder, to include a heel spur syndrome.

4.  Entitlement to service connection for a bilateral knee disorder, to include gouty arthritis and degenerative joint disease.

5.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).  

The Veteran attended a Board hearing before the undersigned in August 2015.

In December 2015, the Board requested a medical opinion from a medical specialist through the Veterans Health Administration (VHA).  The opinion was received in June 2016, and a copy of the opinion was sent to the Veteran and his attorney in July 2016.  The Veteran's attorney then requested a copy of the VHA examiner's resume/curriculum vitae, and copies were sent to the Veteran and his attorney in January and April 2017.  See Nohr v. McDonald, 27 Vet. App. 124 (2014).

While service connection for bilateral tarsal syndrome was denied in an August 2002 rating decision, the Board accepts the Veteran's claim of entitlement to service connection for a bilateral foot disorder, claimed as heel spurs, as a new claim which potentially addresses a distinctly diagnosed disorder, and new and material evidence is not required to reopen the claim.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral foot disorder and to bilateral lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2007 Board decision entitlement to service connection for gout was denied.  This decision was upheld by the United States Court of Appeals for Veterans Claims in August 2009, and the November 2007 Board decision is final.

2.  Evidence received since the November 2007 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for gout. 

3.  The preponderance of the competent and credible evidence of record is against finding that gout was incurred in or related to active duty, or that it manifested to a compensable degree within one year of separation from active duty.

4.  The preponderance of the competent and credible evidence of record is against finding that a bilateral knee disorder was incurred in or related to active duty, that arthritis of the knees was manifested to a compensable degree within one year of separation from active duty, or that it was caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The November 2007 Board decision, which denied entitlement to service connection for gout, is final; new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1104 (2016).

2.  Gout was not incurred or aggravated in active military service, and the service incurrence of gout may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  A bilateral knee disorder was not incurred or aggravated in active military service, arthritis of the knees may not be presumed to have been so incurred, and the disorder was not caused or permanently aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board has thoroughly reviewed all the evidence, including all lay statements, hearing testimony, VA treatment records, private treatment records, and VA examination reports.  Although it has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).


New and Material Evidence

The Veteran contends, essentially, that while in service he was found to have a bilateral foot disorder, which at the time was diagnosed as bilateral tarsal tunnel syndrome, but that this was in fact the onset of his gouty arthritis, which now affects multiple joints, including his knees.  He testified at a March 2006 Decision Review Officer hearing that in 1993 he had swollen joints in his toes which caused numbness and tingling, as well as ankle pain.  The appellant stated that at the time he believed that this pathology was related to his back problems.  The pathology, however, continued and the claimant reports having flare ups of the same symptoms after separation from service.  The claimant also reports that only two years after service was he properly diagnosed with gout at a VA hospital.  He presented similar arguments at a May 2012 Decision Review Officer hearing.  

At his August 2015 Board hearing, he again discussed how his earlier provisional diagnoses of tarsal tunnel syndrome and heel spurs were erroneous, and were actually early symptoms of gout.  He stated that his symptoms in service were continuous from the time of service until he was diagnosed in 1996.

The Veteran first claimed entitlement to service connection for gout of the feet in December 1998.

The Veteran's service treatment records show that in August 1991, he complained of injury to his left knee when he fell on a rock during a march.  The Veteran was diagnosed with cellulitis in the left kneecap.  September 1991 X-rays showed normal knees.  In October 1991, he was treated for a possible left elbow cyst, noted to have mild erythema, warmth, redness, and edema, and was ultimately diagnosed with elbow cellulitis.

In February 1992, the Veteran reported bilateral knee pain that increased after running or walking upstairs.  He was diagnosed with lateral collateral ligament inflammation or possible chondroplasia.  A September 1993 CT scan of the lumbar spine showed small focal bulging centrally and posteriorly of the nucleus pulposus at L5-S1.  The Veteran was diagnosed with spondylolysis.

In the Veteran's December 1993 Report of Medical History he denied a history of a trick or locked knee, foot trouble, neuritis, lameness and joint deformity.  He did report back pain and a painful shoulder/elbow.  The appellant also stated that he did not know if he had arthritis.  He wrote that he had cellulitis in the knee/leg in 1991.  Examination found normal lower extremities.  The Veteran was treated in January 1994 for bilateral heel spur syndrome.  

During February 1994 treatment for back pain, the Veteran reported numbness and tingling in his buttocks and legs.  A February 1994 nerve conduction study found no evidence of any significant acute denervation taking place in the lower extremities.  There was chronic denervation only in the left extensor digitorum brevis muscle, which had "no known significant since there is no other evidence of denervation taking place in the left lower extremity."  There was mild gapping in the peroneal nerve distribution, indicating that the process affecting the nerves was at the level of the knee.  He had a provisional diagnosis of rule out radiculopathy.

A March 1994 Physical Evaluation Board found that the Veteran could not reasonably perform his duties due to back pain.  It noted that the Veteran had subjective decreased sensation in both legs, but no objective motor or sensory deficits.  A Medical Evaluation Board addendum noted clinical evidence of tarsal tunnel syndrome.  The Veteran separated from service in April 1994.

A May 1996 VA neurological examination found normal gait, intact nerves, and adequate strength and reflexes.  A detailed sensory examination was not performed.  At a June 1996 VA examination of his low back he denied radicular pain, numbness, tingling, or weakness.  The examiner noted that the Veteran had initially been diagnosed with questionable tarsal tunnel syndrome, but that a podiatrist later said that it could be some form of neuralgia.  The Veteran reported having foot pain and ankle swelling.  The examiner found possible symptoms of lateral impingement syndrome in the ankles, and stated that it was "possible that he may have some sort of neuralgia."  X-rays showed mild spurring at the ankles.

In July 1996, the Veteran was treated for swollen right foot and shooting pain up his right leg.  He was diagnosed with right ankle gout, rule out septic arthritis.  The record noted that the Veteran had a history of intermittent bilateral ankle edema.  He was hospitalized for treatment for gout of the ankles.  

In April 2001 he was treated for gout in his elbow.  In June 2001, he was treated for gout that was noted to have been diagnosed in 1996 and caused flares in his ankles and hips.

In March 2002 he was treated for a flare up of gout in his ankles, although his ankles did not appear swollen, and in June 2002 he had gout in his elbow, knees, and ankles.  

An October 2002 rheumatology consultation noted that the Veteran first had an attack of arthritis in 1996, involving the ankles, and that subsequently the inflammation led to involvement of the toes, elbow, knees, and second metacarpophalangeal joint.  There was mild left knee swelling.

A June 1999 VA examination found that the Veteran was having an episode of gout in the right ankle, but the left ankle was normal.  The Veteran reported that he had been diagnosed with gout in 1993.  The examiner then wrote in conclusion that the Veteran had gout with severe episodes every few months that had been diagnosed since 1993.  X-rays showed "[p]erhaps minimal degenerative changes to the mid foot bilaterally."

Service connection for gout of the feet and ankles was denied in a July 1999 rating decision on the basis that the service treatment records were silent for a diagnosis of gout, and the Veteran's report of being diagnosed in 1993 was unconfirmed.  Records showed that the first diagnosis of gout was in July 1996.  A July 1999 notice of disagreement was received, but in a September 1999 correspondence, the Veteran withdrew his claim of entitlement to service connection for gout.  The July 1999 rating decision is therefore final.  See 38 U.S.C.A. § 7105.  

In April 2002, the Veteran claimed entitlement to service connection for gout of the ankles, knees, and elbows.  An August 2002 rating decision denied entitlement to service connection for gout because there was no evidence that the disorder occurred in service or that it manifested to a compensable degree within a year of separation from active duty, and it was not found to be caused by service.

The rating decision also denied entitlement to service connection for bilateral tarsal tunnel syndrome because there was no medical evidence of record showing that the disability had been clinically diagnosed.  The Veteran submitted a notice of disagreement with the denial of entitlement to service connection for bilateral gout in January 2003 and perfected an appeal in April 2004.

The Veteran attended a VA examination in July 2006 with a physician who reviewed the claims file and discussed the appellant's medical history at length.  He diagnosed multiarticular gouty arthritis, but stated that the service treatment records did not have any information to suggest that the claimant had or was treated for a condition that could have been due to gouty arthritis.  The examiner explained that gouty arthritis presents as an acute inflammatory arthritis, and although the Veteran complained of tingling and numbness in his feet in service, to the VA physician's knowledge, gout does not present in that way.  The examiner noted that the Veteran contended his symptoms were misdiagnosed as tarsal tunnel syndrome, and that tarsal tunnel syndrome can cause pain as well as neurological symptoms.  It was noted that if pain is present, several other conditions may enter into differential diagnoses.  The examiner noted, however, that the symptom was not pain, but numbness and tingling.  The examiner also noted the Veteran had cellulitis in service following injuries, and that gouty arthritis could also be diagnosed as cellulitis if findings were inconclusive.  Based on the examiner's review of the records and interpretation of the symptoms and signs the examiner opined that it was less likely than not his gouty arthritis was caused by or a result of conditions treated in service.  

The Veteran submitted a September 2006 letter from a private physician, who wrote that the Veteran was diagnosed with gout in 1996, but sometime in 1993 began having symptoms of numbness and tingling in both big toes.  The private examiner wrote that the Veteran had nerve conduction studies done in February 1994 which were consistent with left tarsal tunnel syndrome.  A podiatry consult was obtained and showed no clinical evidence of tarsal tunnel syndrome.  The examiner noted that according to Mahan, Rock and Hillstrom in 1996, they believed there are 24 differential diagnoses of tarsal tunnel syndrome, and one of these is gout, which at that time was not searched for.  The private examiner wrote that it was therefore as likely as not that the Veteran's history of gouty arthritis was "indirectly related to being in active service during that time."  The Veteran also submitted a copy of a chart listing the differential diagnoses of tarsal tunnel syndrome.  

A November 2007 Board decision denied entitlement to service connection for gout, finding that there were no records of treatment or diagnosis of gout in service or within a year post-service.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court),which upheld the Board's decision.  The Court concluded that the Board did not err in affording more probative weight to the July 2006 VA opinion than the September 2006 private physician's statement.  The Veteran then appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which dismissed the appeal on the basis that the Veteran had only challenged a factual determination regarding the medical evidence relied on by the Board, and the Federal Circuit did not have jurisdiction to review such a challenge.  The November 2007 Board decision is therefore final.  38 U.S.C.A. § 7104.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

Since the November 2007 decision the Veteran has submitted an August 2013 letter from private nurse A.C.  A.C. wrote that she had reviewed the Veteran's claims file and discussed his medical history, including his in-service complaints and treatment after service.  She found that it was as likely as not that the Veteran's gout was present while he was on active duty, and that his current tophaceous gouty arthritis was more than likely the result of years of repeated attacks of gout.  She explained that it is now known why some individuals with an elevated level of uric acid develop gout while others do not and that the risk increases in someone with hypertension, obesity, excessive alcohol use, and certain diets.  She further stated that gout may be difficult to initially diagnose due to vague symptoms, and that gout often mimics other conditions.  She disagreed with the June 2012 VA examiner's finding that the Veteran did not have pain associated with his symptoms, because the record showed intermittent tenderness, and that joint pain with gout was not constant and may simply not have been present at the time of examination.  She wrote that it was very likely that the Veteran had gout while in the military, as joint swelling, redness, tenderness/pain, and intermittent attacks were classic symptoms of gout, and that gout flare ups do improve after a few days even if untreated.

Nurse A.C. provided an addendum in December 2014.  She wrote that the 2012 VA examiner failed to consider the Veteran's complaints of symptoms during service and the 2-3 year history of flare ups he reported in 1996.  She reiterated that symptoms of gout attacks include redness, swelling, and joint tenderness, and all of these symptoms affected the Veteran during his active duty.  She confirmed her opinion that it was at least as likely as not that the Veteran's gout was present during active duty.

As this medical opinion provides evidence in favor of a nexus between the Veteran's current diagnosis of gout and the symptoms he experienced in service, it relates to an unestablished element necessary to substantiate the claim and raises a reasonable possibility of substantiating that claim.  The additional evidence is therefore new and material and the claim of entitlement to service connection for gout is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran clearly has a current disability of gout in multiple joints.  He has been diagnosed with and treated for polyarticular gout, tophaceous gout, gouty arthropathy, and inflammatory polyarthritis.  Throughout his VA treatment records, he has received intermittent treatment for gouty flares, especially in his ankles and knees.  

In May 2010, the Veteran reported that his knees started hurting when he was in the service and that he had knee flare ups, especially in the left knee.  He was diagnosed with generalized gouty arthritis and left knee gouty arthritis.  The Veteran has submitted a statement indicating that during his May 2010 treatment, he showed a service treatment record diagnosing heel spur syndrome to his VA physician, who suggested to him that it had been gout, and not heel spur syndrome, which was always the problem.  The examiner wrote in his consultation note that the Veteran "has gouty arthritis and I feel this is his problem." 

Several additional VA medical opinions have also been obtained since the November 2007 Board decision was issued.  The Veteran attended a VA examination in September 2010 with a physician assistant who reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported no history of injury to the right knee, but that his right knee just began hurting after his left knee did in 1991.  The September 2010 examiner noted the August 1991 treatment for left knee cellulitis.  The examiner also discussed the Veteran's complaints of right leg numbness in 1993 and the 1994 EMG which found no evidence of any significant acute denervation.  The Veteran reported that the onset of his bilateral foot numbness was in service and that he now had numbness and tingling in both feet.  The examiner diagnosed left knee degenerative joint disease.  The examiner found no objective evidence to support a diagnosis of a right knee condition or of peripheral neuropathy in either lower extremity, despite the Veteran's subjective complaints.  She wrote that left knee degenerative joint disease was consistent with natural age, and there was no medical nexus to the left knee cellulitis incurred during service.  She also found no evidence of gouty arthritic changes of the knees, and that gout was therefore less likely than not caused by or related to service.

The Veteran next attended a VA examination in June 2012 with a physician assistant who diagnosed tophaceous gouty arthritis of the hands, elbows, knees, and feet.  The examiner stated that it was not caused by or due to bilateral heel spur syndrome during service and that the condition was not the same as the bilateral heel spur syndrome documented during active service.  He wrote that there was no evidence of tophaceous gouty arthritis in the Veteran's records until two years after separation from service, and that the diagnosis of heel spur syndrome during service was a clinical diagnosis based on complaint and history of the illness.  The examiner further noted no objective evidence of degenerative disease or heel spurs in either foot until January 2007.  The examiner reviewed the claims file and based on this evidence, concluded that the Veteran's condition was less likely than not incurred in or caused by service.

A December 2012 VA medical opinion was also obtained from a physician who reviewed the claims file.  He stated that the Veteran's gout was not caused by service, as the condition was most likely hereditary and triggered by dietary excess.  He wrote that the condition was not caused by treatment or incidents related to the knee or elbow during active duty, and that such a nexus was not supported by medical literature.  He further explained that gout was a metabolic disease in which uric acid crystals accumulate in the joints, and that there was a hereditary predisposition to gout, more common in men than women.

An opinion was obtained in June 2016 from a chief of rheumatology at a VA Medical Center.  This physician reviewed the Veteran's medical records and concluded that it was not at least as likely as not that any current diagnosed gout was directly related to service, and there was no evidence in the Veteran's records to support a finding that his gout was service-related, either due to onset in active duty or within one year of separation.

The Veteran's attorney argued that the June 2016 opinion failed to support the findings with sufficient detail or analysis and that she did not review the claims file prior to issuing her opinion.  The attorney criticized the June 2016 opinion for failing to refute the opinions submitted by nurse A.C., for not citing enough specific medical treatment records, and for not specifically discussing the July 1996 treatment record at which the Veteran reported a two-three year history of intermittent flare ups of pain.  

The Board does not agree, and finds that a VA Medical Center's chief of rheumatology is a physician who is highly qualified to address the question of the etiology of the Veteran's gouty arthritis.  As her resume/curriculum vitae clearly shows, she is the chief of rheumatology at two hospitals, she has participated in research studies on arthritis, and she has co-authored numerous scholarly articles on arthritis.  As such, this physician is far more of an expert in this medical area than A.C., who is a nurse with no particular specialization.  The chief of rheumatology stated in her letter that she reviewed the Veteran's medical records.  This physician discussed the Veteran's medical history in sufficient detail.  She noted that appellant's treatment in service for a right knee injury, left knee cellulitis, and left elbow cellulitis, and she noted the specific treatment indicated for these disorders, including antibiotics.  The chief of rheumatology noted that there were no radiographic reports from that period which were suggestive of inflammatory arthritis, and that the radiographic reports of the Veteran's heel spur were not consistent with gouty arthritis.  

The attorney also criticized the opinion for referencing treatment for left elbow cellulitis, and that the Veteran "respectfully submits he has never been treated for this condition."  The Veteran's service treatment records, however, specifically note that in October 1991 he was treated for mild erythema of the left elbow with a mild excoriated punctate, and was diagnosed with "elbow cellulitis."  The examiner also provided an adequate rationale for her findings, explaining that while no uric acid levels were taken in service, the presence of elevated levels alone would not support a diagnosis in the absence of compatible clinical finding or the presence of intra-articular urate crystals.  She noted that no arthrocentesis was performed during service, and would in fact be contraindicated by his diagnosed cellulitis.  She explained that the Veteran's in-service treatment for inflammation were for conditions specifically associated with injury in one instance (the right knee) and cellulitis in the other instances (elbow and left knee), and that such conditions would cause inflammation and pain overlying the joint, and would also resolve in a short period.  The rheumatologist wrote that there was no data to suggest any new episode occurred following one year of separation from service.  The Board notes that the examiner was not requested to specifically address any particular piece of medical evidence, as the medical evidence of record is extremely lengthy, and a summary of the most relevant medical evidence was provided to the examiner in the VHA opinion request.  The Board therefore does not find that the attorney's contention that the examiner did not address specific records or opinions renders her opinion any less valuable, and it is clear from the opinion that this chief of rheumatology specifically referenced the most crucial evidence to include the symptoms manifested by the Veteran in service.

The Board has weighed all of the evidence of record and finds that the weight of the evidence is against a nexus between the Veteran's current diagnosis of gout and any disease or injury incurred in his active duty service.  While the Veteran did have treatment for a right knee injury, left knee and elbow cellulitis, and bilateral foot heel spur syndrome, there is no evidence that the Veteran was diagnosed with gout or any other type of arthritis during his military service or within one year of separation from active duty.  

Numerous medical opinions have been obtained regarding whether the Veteran's symptoms in service could have actually been symptoms of gout, as the appellant contends.  When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Opinions in favor of the Veteran's contentions were submitted by a private physician in September 2006 and a private nurse in August 2013.  The Veteran also contends that a May 2010 treatment record from his physician supports his claim.  The Board, however, does not find that this treatment record contains any nexus opinion or other statement which can be construed as a medical finding that the Veteran's gout had its onset in service.  

As was discussed in the Board's prior November 2007 decision, the September 2006 private physician's letter provided a tentative conclusion without explaining why, of the 24 differential diagnoses of tarsal tunnel syndrome, the symptoms were more consistent with gout than another possible diagnosis.  This opinion was found to be outweighed by the July 2006 VA examination opinion, which included a lengthy review of the Veteran's medical history and explained why the specifics of the claimant's symptomatology, which first manifested as tingling and numbness, were not likely to be indicative of gout.  This assessment by the Board regarding the weight of these opinions was upheld by the Court, which also pointed out that the September 2006 private opinion was inadequate because it referenced work by "Mahan, Rock, and Hillstrom" without explaining who they "are or why their belief is important and why he relies on that belief."

The August 2013 letter and its addendum from nurse A.C. provides a thorough medical opinion which weighs in favor of the claim, and the Board has read and considered her assertions.  This opinion, however, is greatly outweighed by the multiple other probative medical opinions which weigh against the claim, including the highly probative June 2016 opinion letter, the value of which has already been discussed above.  The chief of rheumatology is a far more qualified examiner than nurse A.C., and opinion clearly indicates that the examiner had a full understanding of the Veteran's medical history.  The June 2016 opinion provided an adequate rationale for all findings.  In addition, all other VA examinations of record support the finding of the June 2016 examiner.  This includes medical opinions from September 2010, June 2012, and December 2012.  There are no other medical opinions of record which weigh in favor of the claim.

While a July 1996 treatment record states that the Veteran related a "two to three year history of these intermittent episodes" occurring approximately once a month, the Board does not find that this establishes medical evidence that the Veteran had symptoms caused by gout during or within one year of separation from active duty.  A veteran is generally competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to report that he has experienced pain or other observable symptoms, but in the absence of medical training, he is not competent to offer an opinion on the etiology of that symptomatology.  While he may have experienced foot, ankle, or leg pain during and after service, the weight of the competent medical opinions is against finding that those symptoms are attributable to gout.  Furthermore, while the Veteran has testified that he believed those symptoms to have been of exactly the same nature as his current gout symptoms, and while he reported at a July 1996 medical treatment session that he had intermittent flare ups for the past two or three years, the assertion that he has had exactly consistent symptoms from the time of service until the 1996 diagnosis of gout is not consistent with the other evidence of record.  The Veteran had no complaints or symptoms related to ankle pain or swelling during service, and at his December 1993 examination, he denied any knee or foot problems, and the lower extremities were found to be normal.  The Veteran attended a VA examination in July 1994 and discussed numerous medical problems, but made absolutely no mention of any ankle or lower extremity pain or other related symptoms other than numbness in his left foot, which was related to his back disorder.  At a June 1996 VA examination while the claimant reported bilateral ankle pain, the VA examiner found that the Veteran did not have significant symptoms in his ankles and found no significant abnormality.  The Veteran's lay statements alone are therefore found to be inadequate to establish the presence of arthritis during service or within one year of separation since service.

The Veteran also contends that he has bilateral knee arthritis that is caused by his gouty arthritis.  He has written that he believes treatment for knee pain in 1992 could also have been the onset of gout which was misdiagnosed at the time.  At a May 2012 Decision Review Officer hearing, the Veteran testified that he began having foot problems in the service and was diagnosed with bilateral heel spur syndrome.  He stated that he had continued to have foot pain since, but that his treating podiatrist felt that the Veteran did not have bilateral heel spur syndrome, but instead had gout and nothing else.  He also stated that he began having knee pain in 1992 and that the numbness in his feet began while he was still in service.

Because the Veteran has not been granted entitlement to service connection for gout, entitlement to service connection for bilateral knee degenerative joint disease as secondary to gout must be denied as a matter of law.  See 38 C.F.R. § 3.310.  Service connection is not established for direct or presumptive service connection for knee arthritis for the same reasons as were discussed above regarding the claim of entitlement to service connection for gout, as the weight of the competent medical evidence is against finding that arthritis, including arthritis of the knees, had its onset during or within one year of separation from active duty.  

The Board acknowledges that some examiners have found that the claimant has knee degenerative joint disease which is not the same disorder as gouty arthritis.  The September 2010 VA examiner diagnosed the Veteran with left knee degenerative joint disease, and found no right knee disability.  She discussed the Veteran's treatment for left knee cellulitis in service, but found that it was less likely than not related to that that disorder, and that degenerative joint disease was more likely consistent with the natural aging process.  There are no other medical opinions which specifically address whether the Veteran has an arthritic disorder which is separate from gout that had its onset during or within one year of service, or that such a disorder is related to any injury in service.  The Veteran himself has also not asserted that he has an arthritic disorder other than gout which is related to any injury in service.

In sum, the preponderance of the evidence is against finding that gout or a bilateral knee disorder, to include degenerative joint disease and gouty arthritis, was incurred or otherwise related to any event or illness in active duty service.  The preponderance of the evidence is also against finding that either disorder was manifested to a compensable degree within one year of separation from active duty.  Therefore, the claims of entitlement to service connection for gout and for a bilateral knee disorder must be denied.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for gout is reopened.

Entitlement to service connection for gout is denied.

Entitlement to service connection for a bilateral knee disorder, to include gouty arthritis and degenerative joint disease, is denied.


REMAND

While the Veteran's primary contention has been that he has lower extremity symptoms are secondary to gout, the evidence of record suggests that symptoms associated with foot pain and lower extremity tingling and numbness may have separate etiologies which have not yet been addressed by a VA examiner.

The Veteran's service treatment records do show complaints of foot pain and a finding of tarsal tunnel syndrome and heel spur syndrome.  At a May 2012 Decision Review Officer Hearing, the Veteran testified that he began having foot problems in the service and was diagnosed with bilateral heel spur syndrome, and that he has continued to have foot pain since that time.  An April 2010 report from private doctor W.R. stated that the Veteran reported heel pain which had bothered him for years.  In addition to chronic hyperuricemia, the doctor diagnosed the Veteran with posterior tibial tendonitis and hallux limitus.  The Board therefore finds that this issue must be remanded in order to afford the Veteran a VA examination of the feet to determine the nature and etiology of any current foot disorder other than gout.

The Veteran also complained of numbness and tingling in his buttocks and legs in service, and VA treatment records show that he has been diagnosed with peripheral neuropathy.  A July 1994 VA examination noted that the Veteran complained of some left foot numbness, which was related to chronic low back pain with evidence of disc herniation.  In a December 1994 statement, the Veteran wrote that he believed he had denervation in his lower extremities caused by his back disorder.  In May 1995, the Veteran was treated for back pain and reported some numbness in his feet.

As the Veteran is currently service connected for low back pain with evidence of disc protrusion, he should be afforded a VA examination to determine whether he currently has any neurological symptoms associated with his service-connected back disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records since July 2012.  All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of any foot disorder.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.  The examiner must then address:

a) Is there any other foot disorder, other than gout or gouty arthritis?  If so, please distinguish all pathology due to gout from that associated with any other disorder.

b) Is it at least as likely as not (i.e., there is a 50/50 chance) that any diagnosed foot disorder had its onset during or is otherwise related to any event or injury during his military service?  The examiner must discuss inservice diagnoses of heel spur syndrome and tarsal tunnel syndrome, as well as the Veteran's assertions of having continuing foot pain since service.

It is imperative that a complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

3. Schedule the Veteran for a VA examination to determine the current nature and etiology of any neurological symptoms associated with his service-connected low back disorder, to include neuropathy.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.  The examiner must then address:

a) What, if any, lower extremity neurological symptoms are associated with his service-connected low back disorder?  Does the Veteran have a current diagnosis of peripheral neuropathy or radiculopathy?  If no such disorder is found on examination, please discuss the Veteran's long-standing reports of tingling and numbness in his lower extremities and his VA medical history which includes a finding of peripheral neuropathy.

b) Is it at least as likely as not (i.e., there is a 50/50 chance) that any lower extremity neurological disorder had its onset during or is related to any event or injury during his military service?  The examiner must discuss the Veteran's in-service and post-service 1994 complaints of numbness and denervation in the lower extremities.

c) For any diagnosed neurological disorder address whether it is at least as likely as not that the disorder was (i) caused or (ii) aggravated (worsened beyond the natural progression) by his service-connected low back pain with disc protrusion?

It is imperative that a complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

4. The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether notice was returned as undeliverable.

5. Then readjudicate the matters on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


